Citation Nr: 1612394	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-24 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to November 1995, from May 1998 to August 1998, and from February 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

The Veteran was provided a VA opinion on his claimed ankle disability in May 2013.  The VA examiner opined, after looking at the Veteran's claims file and a VA examination from November 2011, that it was less likely than not that the Veteran's right ankle sprain was associated with any ankle sprain in service or to his service-connected right knee strain or lower back degenerative disc disease.  The VA examiner based his opinion on direct service connection on the lack of evidence of an injury to the Veteran's right ankle during service.  As for secondary service connection, he stated that the Veteran's back and knee conditions "would not cause unusual stresses on the ankle, and would actually encourage [V]eteran to exercise restraint in activities which would possibly injure the ankle."

This May 2013 opinion is inadequate because the examiner impermissibly ignored the Veteran's competent lay assertions as to an in-service ankle injury.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007).  It is also inadequate the examiner did not address the matter of aggravation with respect to the secondary service connection claims.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  service-connection claim, including a claim made in the Veteran's June 2015 Appellant Brief that his March 2003 fall from a Humvee resulted in his current right ankle condition.  As the May 2013 VA ankle opinion did not fully address the Veteran's claims, the Board finds that an additional VA ankle opinion must be obtained.

Additionally, the Veteran has never undergone a VA examination for his right shoulder condition.  In a May 2013 private medical record, the Veteran's physician stated that the Veteran had developed right shoulder problems due to the change in biomechanics necessitated by the Veteran's chronic lower back pain.  An April 2015 radiology report showed tendonitis in the right rotator cuff and mild arthritic changes to the acromioclavicular joint.  The Veteran asserted in his April 2015 Statement in Support of Claim that his right shoulder pain was in connection to injuries he sustained during a jump out of a Humvee during an enemy attack.  This event is confirmed to have occurred in March 2003 through the Veteran's service treatment record and by two Buddy Statements given in April 2015.

In light of the evidence reflecting a diagnosis of tendonitis and arthritic changes in the Veteran's right shoulder, as well as the Veteran's statements linking his current disability to an in-service event, and the medical evidence suggesting a relationship between the current shoulder disability and the Veteran's service-connected lumbar spine disability, the Board finds that the Veteran should be afforded a VA right shoulder examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA examiner to obtain an opinion addressing the Veteran's right ankle direct-service connection claim.  If a new examination is deemed necessary to respond to the question, one should be scheduled.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current right ankle disability is etiologically related to service.  In rendering this opinion, the examiner should address the Veteran's claim that his right ankle disability is related the injuries he sustained jumping out of a Humvee during an enemy attack in March 2003.

The examiner should provide a rationale for the conclusion reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she should provide a detailed medical explanation as to why this is so. 

2. Schedule the Veteran for a VA right shoulder examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability arose in service, or is otherwise related to service.  In rendering this opinion, the examiner should discuss the Veteran's assertion that his right shoulder pain is connected to the injuries he sustained jumping out of a Humvee during an enemy attack in March 2003.  

The examiner should opine as to whether the Veteran's right shoulder disability is caused or aggravated by his service-connected lumbar spine disability.  In providing this opinion, the examiner should consider the May 2013 private medical record showing the Veteran's physician stated that the Veteran had developed right shoulder problems due to the change in biomechanics necessitated by the Veteran's chronic lower back pain.  

The examiner must address both causation and aggravation.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the right shoulder disability prior to aggravation by the service-connected lumbar spine disability.

The examiner should provide a rationale for the conclusion reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she should provide a detailed medical explanation as to why this is so. 

3. Thereafter, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board, if in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




